Name: COMMISSION REGULATION (EC) No 2375/97 of 28 November 1997 fixing the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 29 . 11 . 97 EN Official Journal of the European Communities L 329/27 COMMISSION REGULATION (EC) No 2375/97 of 28 November 1997 fixing the corrective amount applicable to the refund on malt amended by Regulation (EC) No 1 50/95 (% are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 Q, as last amended by Regulation (EC) No 1482/96 (8); Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (8) thereof, Whereas Article 13 (8) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation , must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case , a corrective amount may be applied to the refund; Whereas Commission Regulation (EC) No 1501 /95of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4), allows for the fixing of a corrective amount for the malt referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1766/92; whereas that corrective amount must be calculated taking account of the factors referred to in Article 1 of Regula ­ tion (EC) No 1501 /95; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (  *), as last HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 13 (4) of Regulation (EEC) No 1766/92 which is applicable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7 . 1992, p . 21 . P) OJ L 126, 24 . 5. 1996, p . 37. O OJ L 147, 30 . 6 . 1995, p. 7 . (6) OJ L 22, 31 . 1 . 1995, p . 1 . o OJ L 287, 21 . 10 . 1997, p. 14 . 0 OJ L 108 , 1 . 5 . 1993, p. 106 . (*) OJ L 387, 31 . 12 . 1992, p. 1 . f) OJ L 188 , 27. 7 . 1996, p . 22. L 329/28 I EN I Official Journal of the European Communities 29 . 11 . 97 ANNEX to the Commission Regulation of 28 November 1997 fixing the corrective amount applicable to the refund on malt (ECU/tonne) Current 1st period 2nd period 3rd period 4th period 5th period Product code || ||I || 12 1 2 3 4 5 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 0 0 0 0 0 0 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 0 0 0 0 0 0 1107 20 00 9000 0 0 0 0 0 0 (ECU/tonne) 6th period 7th period 8th period 9th period 10th period 1 1th period Product code I 6 7 8 9 10 11 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 0 0 0 0 0 0 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 0 0 0 0 0 0 1107 20 00 9000 0 0 0 0 0 0